Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claim limitations “a remote device…configured to”, and “control circuitry configured to” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims recite the terms “remote device” and “control circuitry” but these terms do not imply any specific structure. The functional language does not impart and structural limitations on the terms.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenship et al (US 6,552,303) in view of Rappl et al (US 2011/0073569) and Veik et al (US 2008/0035621).

Blankenship discloses regarding claim 1, a welding torch at electrode E, a welding power supply 410 configured to supply power to the torch at E, a remote device 100 and control circuitry configured to determine if the polarity is correct. (See Column 12, Lines 30-50 and Column 13, lines 25-52) The controller 400 may also function as a remote device which detects the polarity. The coupling of the controller between the power supply and torch is shown in annotated Fig 5 below. As the controller and power supply are two separate devices the controller is located remotely from the power supply. While stopping the operation could be considered adjusting the polarity to zero, Blankenship fails to disclose adjusting the polarity of the welding operation and the control circuitry being located in the power supply unit. Veik discloses detecting the polarity and automatically reversing the polarity based on the welding operation. The auto reversal takes user error out of the process. For manual reversal the user must know which polarity is appropriate for a welding process and requires the user to return to the power source to make the switch. (See Paragraphs [0004], [0023]-[0025]) It would have been obvious to adapt Blankenship in view of Veik to provide the polarity adjustment for removing user error and saving time. Rappl discloses a DCEN/DCEP device having a remote display interface 48 (Figs 1 and 7) connected between the power supply 12 and the welding torch 60. The control circuitry 18 is located in the power supply 12. It would have been obvious to adapt Blankenship in view of Rappl to provide the control circuitry in the power supply as this is a simple rearrangement of parts but also this allows for a welding torch to be connected directly to the power supply (which also contains an interface for controlling a welding operation) and using the remote connection/interface with a second welding torch. 
. 
    PNG
    media_image1.png
    533
    631
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


2/22/2021